

 
 

--------------------------------------------------------------------------------

Table of Contents [form10-k.htm]



 
   Exhibit 10.48
 
CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT
 


This Confidential Separation and General Release Agreement (“Separation
Agreement”) is entered into between Dale Zimmerman (“Employee”) and Silicon
Image, Inc. ( “Company”).
 
WHEREAS, Employee has been employed by the Company; and
 
 
WHEREAS Employee and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Employee’s employment
by the Company and the termination thereof.
 


NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Employee and the Company hereby enter into this
Separation Agreement.
 
1. Effective Date. This Separation Agreement is effective on the eighth (8th)
day after Employee signs it, as evidenced by the date opposite Employee’s name
on the signature page hereof, and without revocation by him.
 
2. Separation Period and Termination Date.   Employee  will continue as an
active full-time employee through December 31, 2008.  Beginning January 1, 2009,
Employee will be relieved of his duties and Employee’s separation period will
begin.  The separation period will be January 1, 2009 through June 30, 2009
(“Separation Period”), and the effective date of Employee’s termination will be
June 30, 2009 (“Termination Date”).  If the event Employee chooses to terminate
his employment prior to the completion of his Separation Period, the earlier
termination date will be the Employee’s Termination Date. During the Separation
Period, the Company at its option may require Employee to perform services on an
as needed basis.
 
3. Company’s Consideration.  As full, sufficient and complete consideration for
Employee's promises and releases contained herein and conditioned upon Employee
executing and not revoking the Second General Release Agreement attached hereto
as Exhibit A, and following the Effective Date of this Separation Agreement,
Company will provide the following, subject to all required taxes and
deductions.
 
(a)  
Continuation of base salary payable on regular Company payroll during the
Separation Period



(b)  
Subject in all cases to the terms of the applicable equity incentive plans under
which they are issued, continuation of the vesting of your stock options to
purchase shares of the Company’s common stock (“Options”) and restricted stock
units (“RSUs”) in accordance with their terms during the Separation Period


 
 

--------------------------------------------------------------------------------

 

Subject to Employee’s timely enrollment in COBRA  and subject to the terms of
the plan(s), payment of premium for coverage for medical, dental and vision
benefits under COBRA during the Separation Period, to the extent of Employee’s
participation and on the terms and conditions, in effect immediately prior to
the commencement of the Separation Period


(c)  
Subject to the terms of the plan, continued participation in 401K during the
Separation Period



(d)  
Subject to the terms of the plan, Employee will be eligible for any 2008 Bonus
Plan payout for the second half of the year, should the plan provide a payout in
January 2009



(e)  
Executive career transition services through the Company’s preferred
vendor.  Specifics will be provided to you from HR



In the event Employee terminates employment with the Company prior to the
completion of the Separation Period, all consideration will terminate as of the
earlier Termination Date.


No other consideration will be provided.  During the Separation Period, Employee
shall not receive any additional equity awards or be eligible to participate in
any incentive compensation plan, including the 2009 Bonus Plan, if any.


4. Second General Release Agreement.  Employee acknowledges and agrees to
deliver to the Company a fully executed Second General Release Agreement, in a
form acceptable to the Company, which shall be substantially in the form
attached hereto as Exhibit A, on or after the Termination Date.
 
5. Expense Reimbursement.  Employee acknowledges that he has submitted all
expenses.  The Company has or will reimburse all necessary and reasonable
expenses in the normal course per its expense reimbursement policy.
 
6. For Cause Termination.  Notwithstanding the foregoing, Employee acknowledges
and agrees that in the event that the Company terminates Employee’s employment
for Cause (as hereinafter defined) before the conclusion of the Separation
Period, Employee will not be entitled to any consideration under the terms of
this Separation Agreement attributable to the balance of the Separation Period.
 
 
For purposes of this Separation Agreement, “Cause” shall mean:
 


(a)  
a good faith determination by the Board of Directors of the Company (the
“Board”) that Employee willfully failed to follow the lawful directions of the
Board;

 
(b)  
Employee’s engagement in misconduct, which the Board determines in good faith is
detrimental to the Company;

 

 
 

--------------------------------------------------------------------------------

 

(c)  
Employee’s failure or refusal to comply in all material respects with (A) the
Company’s Employee Inventions and Confidentiality Agreement, (B) the Company’s
insider trading policy, or (C) any other Employee agreements with or policies of
the Company, where such failure or refusal to comply would be detrimental to the
Company;

 
(c)  
Employee’s conviction of, or a plea of no contest to, a felony or crime
involving moral turpitude or commission of a fraud which the Board in good faith
believes would reflect adversely on the Company; or

 
(d)  
Employee’s unreasonable or bad-faith failure or refusal to cooperate with the
Company in any investigation or formal proceeding initiated by the Board in good
faith.

 
7. Equity Awards.
 
(i)  
Vested Options and RSUs.  Employee shall have that period of time following the
Termination Date specified in the governing written stock option agreement to
exercise any Options which are vested, outstanding and not exercised as of the
Termination Date.  Employee shall be entitled to receive any shares of the
Company’s common stock attributable to Employee’s outstanding RSUs that vest
prior to or as of the Termination Date.

 
(b)  
Unvested Options and RSUs.  Any Options or RSUs which remain unvested as of the
Termination Date shall expire effective as of the Termination Date.

 
8. General Release of Claims.
 
(a) In further consideration for the payment and undertakings described above,
to the fullest extent permitted by law, Employee, individually and on behalf of
his attorneys, representatives, successors, and assigns, does hereby completely
release and forever discharge the Company, its affiliated and subsidiary
corporations, and its and their shareholders, officers and all other
representatives, agents, directors, employees, successors and assigns, from all
claims, rights, demands, actions, obligations, and causes of action of any and
every kind, nature and character, known or unknown, which Employee may now have,
or has ever had, against them including but not limited to claims arising from
or in any way connected with the employment relationship between the parties,
any actions during the relationship, or the termination thereof.  This release
covers all statutory, common law, constitutional and other claims, including but
not limited to, all claims for wrongful discharge in violation of public policy,
breach of contract, express or implied, breach of covenant of good faith and
fair dealing, intentional or negligent infliction of emotional distress,
intentional or negligent misrepresentation, discrimination, any tort, personal
injury, or violation of statute including but not limited to Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the California Fair Employment and Housing Act, which
Employee may now have, or has ever had.  The parties agree that any past or
future claims for money damages, loss of wages, earnings and benefits, both past
 

 
 

--------------------------------------------------------------------------------

 

(b) and future, medical expenses, attorneys’ fees and costs, reinstatement and
other equitable relief, are all released by this Separation Agreement.
 
(c) Employee and the Company do not intend to release claims that Employee may
not release as a matter of law, including but not limited to claims for
indemnity under California Labor Code section 2802.
 
(d) To the fullest extent permitted by law, any dispute regarding the scope of
this general release shall be determined by an arbitrator under the procedures
set forth in the arbitration clause below.
 
9. Waiver of Unknown Claims. Employee has read or been advised of Section 1542
of the Civil Code of the State of California, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Employee understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right.  Having been so apprised, he nevertheless hereby voluntarily
elects to and does waive the rights described in Section 1542, and elects to
assume all risks for claims that now exist in his favor, known or unknown.
 
10. Non-Admission.  It is understood and agreed that this is a compromise
settlement and that neither this Separation Agreement itself nor the furnishing
of the consideration for this Separation Agreement shall be deemed or construed
as an admission of liability or wrongdoing of any kind by the Company.
 
11. Covenant Not to Sue.
 
(a) To the fullest extent permitted by law, at no time subsequent to the
execution of this Separation Agreement will Employee pursue, or cause or
knowingly permit the prosecution, in any state, federal or foreign court, or
before any local, state, federal or foreign administrative agency, or any other
tribunal, any charge, claim or action of any kind, nature and character
whatsoever, known or unknown, which he may now have, has ever had, or may in the
future have against the Company and/or any officer, director, employee or agent
of the Company, which is based in whole or in part on any matter covered by this
Separation Agreement.
 
(b) Nothing in this paragraph shall prohibit Employee from filing a charge or
complaint with a government agency such as but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable state agency. However, Employee understands and agrees that,
by entering into this Separation Agreement, he is releasing
 

 
 

--------------------------------------------------------------------------------

 

(c) any and all individual claims for relief, and that any and all subsequent
disputes between the Company and Employee shall be resolved in arbitration.
 
(d) Nothing in this Separation Agreement shall prohibit or impair Employee or
the Company from complying with all applicable laws, nor shall this Separation
Agreement be construed to obligate either party to commit (or aid or abet in the
commission of) any unlawful act.
 
12. Waiver of Right to Reemployment. Employee agrees that he will not be
entitled to any further employment with the Company.  He therefore waives any
claim now or in the future to other employment or reemployment with the Company,
or any of its related entities, and agrees that he will not apply for nor accept
employment with the Company or any of its related entities in the future.
 
13. Nondisparagement.  Employee agrees that he will refrain from making any
adverse, derogatory or disparaging statements about the Company, its board of
directors, officers, management, practices or procedures, or business operations
to any person or entity.  Nothing in this paragraph shall prohibit Employee from
providing truthful information in response to a subpoena or other legal process.
 
14. Return of Company Property; Obligation to Protect Proprietary
Information.  To the extent Employee has not already done so, he agrees to
return to the Company all Company property, including but not limited to the
files and documents, whether electronic or hardcopy, and whether in Employee’s
possession or under his/her control. Employee also understands that whether he
signs this Separation Agreement or not, he must maintain the confidentiality of
Company trade secrets, confidential and/or proprietary information (“Proprietary
Information”), and not make use of any Proprietary Information on behalf of
anyone.
 
15. Savings Clause. Should any of the provisions of this Separation Agreement be
determined to be invalid by a court, arbitrator, or government agency of
competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein. Specifically, should a court,
arbitrator, or agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims, and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
 
16. Complete and Voluntary Separation Agreement. This Separation Agreement
constitutes the entire understanding of the parties on the subjects
covered.  Employee expressly warrants that he has read and fully understands
this Separation Agreement; that he has had the opportunity to consult with legal
counsel of his own choosing and to have the terms of the Separation Agreement
fully explained to him; that he is not executing this Separation Agreement in
reliance on any promises, representations or inducements other than those
contained herein; and that he is executing this Separation Agreement
voluntarily, free of any duress or coercion.
 
17. Modification.  No modification, amendment or waiver of any provision of this
Separation Agreement shall be effective unless in writing signed by Employee and
an authorized representative of the Company.
 

 
 

--------------------------------------------------------------------------------

 

18. Confidential Information.  During the Separation Period and following the
Termination Date, Employee shall continue to maintain the confidentiality of all
confidential and proprietary information of the Company and shall continue to
comply with the terms and conditions of the Employee Inventions and
Confidentiality Agreement between Employee and the Company.  Employee shall
return all of the Company’s property and confidential and proprietary
information in his/her possession to the Company on the Termination
Date.  Employee further agrees that the terms and conditions of this Separation
Agreement, including the Exhibit, are strictly confidential and shall not be
disclosed to any other persons except his/her counsel, immediate family, taxing
authorities in connection with his/her filing of federal or state tax returns,
or to financial advisors in order to comply with income tax filing requirements,
or as required by legal process or applicable law, provided however, that
Employee shall notify Company if such disclosure is sought, allowing Company the
opportunity to object to such disclosure.  Notwithstanding the above, Employee
and the Company understand and agree that this Separation Agreement may need to
be filed with the Securities and Exchange Commission or other agencies to comply
with legal requirements.
 
19. No Cooperation.  Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.  Employee further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Separation Agreement, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or legal discovery
device to the Company.
 
20. Non-Solicitation.  Employee agrees that for a period of eighteen (18) months
immediately following the Termination Date, Employee shall not either directly
or indirectly solicit, induce, recruit or encourage any of the Company’s
employees to leave their employment, or take away such employees, or attempt to
solicit, induce, recruit, encourage, or take away employees of the Company,
either for him/herself or any other person or entity.  Employee further agrees
not to otherwise interfere with the relationship of the Company or any of its
subsidiaries or affiliates with any person who, to the knowledge of Employee, is
employed by or otherwise engaged to perform services for the Company or its
subsidiaries or affiliates (including, but not limited to, any independent sales
representatives or organizations) or who is, or was within the then most recent
prior twelve-month period, a customer or client of the Company, or any of its
subsidiaries.
 
21. Costs.  The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Separation Agreement except
as specifically set forth herein.
 
22. Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Separation Agreement.  Employee agrees and understands that he is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company and any penalties or assessments thereon and
that all such sums shall be paid less all applicable withholdings and
deductions.  Employee further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of Employee’s
 

 
 

--------------------------------------------------------------------------------

 

23. failure to pay federal or state taxes or damages sustained by the Company by
reason of any such claims, including reasonable attorneys’ fees.
 
24. Arbitration.  The parties agree that any controversy or claim arising out of
or relating to this Separation Agreement, or the breach thereof, shall be
submitted to the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes.  The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes (the “Rules”).  All arbitration proceedings
shall be conducted in Santa Clara County, California.
 
 
Except as provided by the Rules, arbitration shall be the sole, exclusive and
final remedy for any dispute between Employee and the Company.  Accordingly,
except as provided for by the Rules, neither Employee nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration.  The Parties expressly waive any entitlement to have such
controversies decided by a court or a jury.  In addition to the right under the
Rules to petition the court for provisional relief, Employee agrees that any
party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Separation Agreement in particular Section
18 of this Separation Agreement.


 
25. Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Separation
Agreement.  Employee represents and warrants that he has the capacity to act on
his/her own behalf and on behalf of all who might claim through him/her to bind
them to the terms and conditions of this Separation Agreement.
 
26. Code Section 409A.  If any payments or benefits due under this Separation
Agreement would subject Employee to any penalty tax imposed under Section 409A
of the Internal Revenue Code of 1986, as amended, if such payments and benefits
were made at the time as contemplated herein, then the Parties agree to
cooperate with each other and to take reasonably necessary steps to avoid the
imposition of any such penalty tax.
 
27. No Waiver.  The failure of any party to insist upon the performance of any
of the terms and conditions in this Separation Agreement, or the failure to
prosecute any breach of any of the terms and conditions of this Separation
Agreement, shall not be construed thereafter as a waiver of any such terms or
conditions.  This entire Separation Agreement shall remain in full force and
effect as if no such forbearance or failure of performance had occurred.
 
28. Governing Law.  This Separation Agreement shall be deemed to have been
executed and delivered within the State of California, and it shall be
construed, interpreted, governed, and enforced in accordance with the laws of
the State of California, without regard to conflict of law principles.  To the
extent that either party seeks injunctive relief in any court having
jurisdiction for any claim relating to the alleged misuse or misappropriation of
trade secrets or confidential or
 

 
 

--------------------------------------------------------------------------------

 

29. proprietary information, each party hereby consents to personal and
exclusive jurisdiction and venue in the state and federal courts of the State of
California.
 
30. Attorneys’ Fees.  In the event that either Party brings an action to enforce
or affect its rights under this Separation Agreement, the prevailing party shall
be entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.
 
31. Counterparts.  This Separation Agreement may be executed in counterparts,
and each counterpart shall have the same force and effect as an original and
shall constitute an effective, binding agreement on the part of each of the
undersigned.
 
32. Successors and Assigns.  This Separation Agreement, and any and all rights,
duties, and obligations under this Separation Agreement, will not be assigned,
transferred, delegated, or sublicensed by Employee without the Company’s prior
written consent.
 
33. Notice and Revocation Period. Employee acknowledges that the Company advised
him to consult with an attorney prior to signing this Separation Agreement; that
he understands that he has twenty-one (21) days in which to consider whether he
should sign this Separation Agreement; and that he further understands that if
he signs this Separation Agreement, he will be given seven (7) days following
the date on which he signs this Separation Agreement to revoke it and that this
Separation Agreement will not be effective until after this seven-day period has
expired without revocation by him/her.
 
 
Dated:   December 15, 2008
   
/s/ William Hammack
 
     
Silicon Image, Inc.
 
                       
Dated:   December 31, 2008
   
/s/ Dale Zimmerman
 
     
Dale Zimmerman
 




 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A TO CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT
 
BETWEEN DALE ZIMMERMAN AND SILICON IMAGE, INC.
 


 
SECOND GENERAL RELEASE AGREEMENT
 


 
This Second General Release Agreement (“Second  Release Agreement") is entered
into between Dale Zimmerman ("Employee") and by Silicon Image, Inc. ("Company").
 


 
WHEREAS, the parties previously entered into a Confidential Separation and
General Release Agreement (“Separation Agreement”); and
 
WHEREAS, the parties desire to mutually, amicably and finally resolve and
compromise all issues and claims surrounding Employee’s employment by Company
and the termination thereof;
 
NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth in the Separation Agreement and as set forth herein below,
Employee and Company hereby enter into this Second Release Agreement.
 


1.           Acknowledgement of Payment of all Wages and Consideration.  By
signing below, Employee acknowledges that the Company has fully provided him
with all his wages, including but not limited to salary, bonuses, commissions,
and accrued unused vacation owed him by the Company, if any, as of June 30,
2009, the Termination Date.  Furthermore, Employee acknowledges that the
Employee has received all consideration required under the Separation Agreement
from the Company.


2.           Company’s Consideration.  As full, sufficient and complete
consideration for Employee’s promises and releases contained herein, and
pursuant to the parties’ Separation Agreement, and following the Effective Date
of this Second Release Agreement as defined below, Company will provide Employee
the following consideration, subject to all required taxes and deductions.


(a)  
A sum equivalent to the PTO amount that Employee would have accrued had his
active full-time employment  continued for the Separation Period.

 
(b)  
If Employee terminates his employment with the Company before the conclusion of
the Separation Period, Company will provide Employee with a payment in an amount
equal to Employee’s base salary and the COBRA premiums for the remainder of the
Separation Period.

 

 
 

--------------------------------------------------------------------------------

 

(c)  
3.           General Release of Claims.

 
 
(a)  In further consideration for the payment and undertakings described above,
to the fullest extent permitted by law, Employee, individually and on behalf of
his attorneys, representatives, successors, and assigns, does hereby completely
release and forever discharge the Company, its affiliated and subsidiary
corporations, and its and their shareholders, officers and all other
representatives, agents, directors, employees, successors and assigns, from all
claims, rights, demands, actions, obligations, and causes of action of any and
every kind, nature and character, known or unknown, which Employee may now have,
or has ever had, against them including but not limited to claims arising from
or in any way connected with the employment relationship between the parties,
any actions during the relationship, or the termination thereof.  This release
covers all statutory, common law, constitutional and other claims, including but
not limited to, all claims for wrongful discharge in violation of public policy,
breach of contract, express or implied, breach of covenant of good faith and
fair dealing, intentional or negligent infliction of emotional distress,
intentional or negligent misrepresentation, discrimination, any tort, personal
injury, or violation of statute including but not limited to Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the California Fair Employment and Housing Act, which
Employee may now have, or has ever had.  The parties agree that any past or
future claims for money damages, loss of wages, earnings and benefits, both past
and future, medical expenses, attorneys’ fees and costs, reinstatement and other
equitable relief, are all released by this Second Release Agreement.
 
(b)           Employee and the Company do not intend to release claims that he
may not release as a matter of law, including but not limited to claims for
indemnity under California Labor Code section 2802.
 
(c)           To the fullest extent permitted by law, any dispute regarding the
scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.
 
4.           Waiver of Unknown Future Claims. Employee has read or been advised
of Section 1542 of the Civil Code of the State of California, which provides as
follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLE­MENT WITH
THE DEBTOR.
 
Employee understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right.  Having been so apprised, he nevertheless hereby voluntarily
elects to and does waive the rights described in Section 1542, and elects to
assume all risks for claims that now exist in his favor, known or unknown.
 
5.           Non-Admission.  It is understood and agreed that this is a
compromise settlement and that neither this Second Release Agreement itself nor
the furnishing of the consideration for this Second

 
 

--------------------------------------------------------------------------------

 

 
Release Agreement shall be deemed or construed as an admission of liability or
wrongdoing of any kind by Company.
 
6.           Covenant Not to Sue.
 
(a)  To the fullest extent permitted by law, at no time subsequent to the
execution of this Release will Employee pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which he may now have, has ever had, or may in the future have against Company
and/or any officer, director, employee or agent of Company, which is based in
whole or in part on any matter covered by this Second Release Agreement.
 
(b)           Nothing in this paragraph shall prohibit Employee from filing a
charge or complaint with a government agency such as but not limited to the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable state agency. However, Employee understands and agrees that,
by entering into this Second Release Agreement, he is releasing any and all
individual claims for relief, and that any and all subsequent disputes between
him and the Company shall be resolved in arbitration.
 
(c)           Nothing in this Second Release Agreement shall prohibit or impair
Employee or the Company from complying with all applicable laws, nor shall this
Second Release Agreement be construed to obligate either party to commit (or aid
or abet in the commission of) any unlawful act.
 
7.           Arbitration.  To the fullest extent permitted by law, the parties
agree to arbitrate any and all disputes or claims arising out of or related to
the validity, enforceability, interpretation, performance or breach of this
Second Release Agreement before a single arbitrator.  However, either party may
seek injunctive relief in court for improper disclosure of confidential or
proprietary business information. The arbitrator's decision shall be final,
binding, and conclusive.  The parties further agree that this Second Release
Agreement is intended to be strictly construed to provide for arbitration as the
sole and exclusive means for resolution of all disputes hereunder.  The parties
expressly waive any entitlement to have such controversies decided by a court or
a jury.
 
8.           Governing Law.  This Second Release Agreement shall be construed in
accordance with, and governed by, the laws of the State of California.
 
9.           Savings Clause. Should any of the provi­sions of this Second
Release Agreement be determined to be invalid by a court, arbitrator, or
government agency of competent jurisdiction, it is agreed that such
determination shall not affect the enforceability of the other provisions
herein. Specifically, should a court, arbitrator, or agency conclude that a
particular claim may not be released as a matter of law, it is the intention of
the parties that the general release, the waiver of unknown claims, and the
covenant not to sue above shall otherwise remain effective to release any and
all other claims.

 
 

--------------------------------------------------------------------------------

 

 
10.           Complete and Voluntary Agreement.  Employee expressly warrants
that he has read and fully understands this Second Release Agreement; that he
has had the opportunity to consult with legal counsel of his own choosing and to
have the terms of the Second Release Agreement fully explained to him; that he
is not executing this Release in reliance on any promises, representations or
inducements other than those contained herein; and that he is executing this
Release voluntarily, free of any duress or coercion.
 
11.           Modification.  No modification, amendment or waiver of any
provision of this Second Release Agreement shall be effective unless in writing
signed by Employee and an authorized representative of the Company.
 
12.           Revocation Period. Employee acknowledges that, by virtue of having
read this provision, Company has advised him to consult with an attorney prior
to signing this Second Release Agreement; that he understands that he has
twenty-one (21) days in which to consider whether he should sign this Second
Release Agreement; and that he further understands that if he signs this Second
Release Agreement, he will be given seven (7) days following the date on which
he signs this Second Release Agreement to revoke it and that this Second Release
Agreement will not be effective until after this seven-day period has lapsed
without revocation by him.
 
13.           Effective Date. This Second Release Agreement shall become
effective on the eighth (8th) day following the date it is signed by Employee
and without revocation by him.
 


 
EMPLOYEE UNDERSTANDS AND AGREES THAT THE EARLIEST THAT HE MAY SIGN THIS SECOND
RELEASE AGREEMENT IS ON OR AFTER THE TERMINATION DATE.
 


Dated:   December 15, 2008
   
/s/ William Hammack
 
     
Silicon Image, Inc.
 
                       
Dated:   December 31, 2008
   
/s/ Dale Zimmerman
 
     
Dale Zimmerman
 

